Citation Nr: 0835677	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-41 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial, compensable rating for right knee 
sprain with degenerative 
joint disease.

2.  Entitlement to an increased rating for residual injury of 
left knee with degenerative joint disease, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 to 
September 1970.  

These matters come to the Board of Veterans' Appeals (Board) 
following a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In that decision, the RO granted service connection for right 
knee sprain with degenerative joint disease, assigning a 
noncompensable rating effective August 2, 2004.  It also denied a 
rating higher than 10 percent for residual injury of left knee 
with degenerative joint disease.  

As the appeal with respect to the veteran's claim for entitlement 
to an initial, compensable rating for right knee sprain with 
degenerative joint disease emanates from the veteran's 
disagreement with the initial rating assigned following the grant 
of service connection for that disability, the Board has 
characterized that claim as a claim for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran contends that he experiences constant pain in both 
knees associated with stiffness, locking, and occasional giving 
away.  Furthermore, the veteran contends that his knee pain is 
aggravated by going up or down stairs, walking on an incline, or 
prolonged standing.  Additionally, the veteran asserts that his 
knees effect his physical activity and mobility secondary to 
pain.  

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA must 
consider granting a higher rating in cases in which functional 
loss due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast 
Letter 06-25 (November 29, 2006), VA's Compensation & Pension 
Service noted that to properly evaluate any functional loss due 
to pain, examiners, at the very least, should undertake 
repetitive testing (to include at least three repetitions) of 
the joint's or spine's range of motion, if feasible.  It was 
determined that such testing should yield sufficient information 
on any functional loss due to an orthopedic disability.

A review of the claims file indicates that the veteran underwent 
a VA examination in February 2005.  In the report of 
examination, the examiner reported range of motion findings for 
both the veteran's knees and commented upon the laxity/stability 
of each knee.  However, it does not appear that the examiner 
addressed in her report whether there was any additional 
function loss due to weakness, fatigability, incoordination, or 
flare-ups with respect to the either knee in accordance with 
DeLuca.  Additionally, the examination report was ambiguous as 
to whether the examiner undertook repetitive testing, as 
discussed above.  Thus, the Board is without a sufficient basis 
in the record by which to consider the veteran's claim under 
DeLuca. 

Given the need for further findings and the fact that the 
veteran was last examined in February 2005, more than three 
years ago, the Board believes a more contemporaneous VA 
orthopedic examination of the veteran's knees is needed to 
assess the veteran's current symptomology associated with his 
bilateral knee disability, and to sufficiently address all 
pertinent disability factors set forth on 38 C.F.R. §§ 4.40 and 
4.45, to include the extent of functional loss due to pain.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  See also e.g. Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.).  

The Board emphasizes to the veteran that failure to report to 
any scheduled examination, without good cause, may result in a 
denial of his claim(s).  See 38 C.F.R. § 3.655(b) (2007). 



Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The veteran should be scheduled for an 
orthopedic examination of the knees at an 
appropriate VA medical facility.  The entire 
claims file must be made available to and 
reviewed by the physician designated to 
examine the veteran.  All appropriate tests 
and studies (to include X-rays and range of 
motion studies, reported in degrees) should 
be accomplished, and all clinical findings 
should be reported in detail.

The examiner should state whether there is 
objective evidence of recurrent subluxation 
or lateral instability of either the 
veteran's knees during the examination.  
Furthermore, the examiner should state if 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination; and whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during flare-
ups or with repeated use.  The examiner 
should express such functional loss in terms 
of additional degrees of limited motion.

Note:  To properly evaluate any functional 
loss due to pain, Compensation and Pension 
(C & P) examiners, as per C&P Service 
policy, should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of any joint's range of 
motion.  See VA Fast Letter 06-25.  Loss of 
motion, whether clinically shown, or 
estimated based on functional impairment, 
should be described for both flexion and 
extension.

2.  The veteran must be given adequate 
notice of the examination, to include the 
consequences of his failure to report under 
38 C.F.R. § 3.655.  A copy of the 
examination notification should be 
associated with the claims file.  Failure to 
appear for any scheduled examination should 
be noted in the claims file.

3.  The RO/AMC should ensure that the 
medical report requested above complies with 
this remand.  If the report is insufficient, 
or if the requested action is not taken or 
is deficient, it should be returned to the 
examiner for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After taking any further development 
deemed appropriate, the RO/AMC should 
readjudicate the issues on appeal.  If the 
benefits sought are not granted, the veteran 
and his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must 


be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2007).

